DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0271960 A1 to Hong et al. (hereinafter Hong).
Regarding claims 1, 2 and 11, Hong discloses a process for preparing a Mn+4 doped phosphor of formula I  
Ax[MFy]:Mn4+ (para [0180], formulas (1)-(5))
+4 doped phosphor (para [0198); 
wherein A is Li, Na, K, Rb, Cs, or a combination thereof (para [0181]); 
M is Si, Ge, Sn, Ti, Zr, AI, Ga, In, Sc, Y, or a combination thereof (para [0184]-[0185]); 
x is the absolute value of the charge of the [MFy] ion; and
y is 5, 6 or 7 (para [0187]) which encompasses the particular embodiment, K2SiF6:Mn (para [0198]).
Hong discloses a first solution comprising at least one of aqueous HF (para [0256]) and aqueous H2SiF6 (para [0257]).  The mixed aqueous solution may contain 10 to 60 wt% HF (para [0258]). The reference is silent regarding a Hammett acidity function of the first solution of at least -0.9 and at least -0.5.  However, applicant has disclosed that aqueous solutions of 48 wt% HF (instant disclosure Fig. 6), aqueous H2SiF6 acid solutions and aqueous mixtures of HF and H2SiF6 have a Hammett acidity function (H0) of about 0 to about -3.0 (publication of the instant disclosure, Fig. 6 and Table 4).  Therefore, because Hong discloses overlapping aqueous acid solutions, one of ordinary skill in the art would expect at least overlapping H0 values, absent evidence to the contrary.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

claim 8, Hong discloses a process according to claim 1, wherein the source of A is KF (para [0238]).

Regarding claim 9, Hong discloses a process according to claim 1, wherein the first solution is free of HF, when the solution is hexafluorosilic acid (para [0237]).

Regarding claim 10, Hong discloses a process according to claim 1, wherein at least one of the first solution and the second solutions additionally comprises a surfactant (para [0556])..

Regarding claims 12 and 14, Hong discloses a process for preparing a Mn+4 doped phosphor of formula I  
Ax[MFy]:Mn4+ (para [0180], formulas (1)-(5))
the process comprising gradually adding a first solution comprising a source of A (para [0238] and [0259]) and a second solution comprising a source of M (para [0257]) in the presence of a source of Mn to a reactor (para [0231]), to form a product liquor comprising the Mn+4 doped phosphor (para [0230]-[0232]); 
and gradually discharging at least a portion of the product liquor from the reactor, as is conventional in a continuous process (para [0252]);
wherein A is Li, Na, K, Rb, Cs, or a combination thereof (para [0181]); 
M is Si, Ge, Sn, Ti, Zr, AI, Ga, In, Sc, Y, or a combination thereof (para [0184]-[0185]); 
x is the absolute value of the charge of the [MFy] ion; and
2SiF6:Mn (para [0198]).
Hong discloses a first solution comprising a mixture of aqueous HF (para [0256]) and aqueous H2SiF6 (para [0257]).  The mixed aqueous solution may contain 10 to 60 wt% HF (para [0258]) which would leave 40 to 90% H2SiF6 and therefore overlaps the instantly claimed ratio of the first (H2SiF6) solution to the second (HF) solution of 1:2.5. See MPEP 2144.05(I), cited above.
The reference is silent regarding a value of a Hammett acidity function of the first solution of at least -1.3 or at least -0.9; and a value of a Hammett acidity function of the second solution of at least -3.  However, as discussed above, Hong teaches an overlapping mixture of aqueous solutions of H2SiF6 and HF.  Therefore, one of ordinary skill in the art would expect at least overlapping Hammett acidity functions, absent evidence to the contrary.

Regarding claim 13, Hong discloses a process according to claim 12,  wherein the product liquor is gradually discharged while maintaining a volume thereof less than 100 ml (by removing all of the liquid at the end of the continuous process, para [0252]).

Regarding claim 15, Hong discloses a process according to claim 12, wherein the source of A is KF (para [0238]).

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/025612 A1 to Kaneyoshi et al. (hereinafter Kaneyoshi).
 claims 1, 2 and 11, Kaneyoshi discloses a process for preparing a Mn+4 doped phosphor of formula I  
A2[MF6]:Mn4+ 
the process comprising combining (para [0049]) a first solution comprising a source of A (para [0046]) and a second solution comprising H2MF6 (para [0045]) in the presence of a source of Mn (para [0051]), to form the Mn+4 doped phosphor (para [0049); 
wherein A is Li, Na, K, Rb, Cs, or a combination thereof; 
M is Si, Ge, Sn, Ti, Zr, or a combination thereof; 
x is the absolute value of the charge of the [MFy] ion; and
y is 6 (para [0015]) which encompasses K2SiF6:Mn (para [0060]).
Kaneyoshi is silent regarding a value of a Hammett acidity function of the first solution is at least -0.9 or at least -0.5.  However, the reference does teach an aqueous acidic solution selected from a group that includes aqueous hexafluorosilic acid, H2SiF6 (para [0045]) and 48 wt% HF (para [0059]).  Applicant has disclosed that aqueous solutions of 48 wt% HF (instant disclosure Fig. 6), aqueous H2SiF6 acid solutions and aqueous mixtures of HF and H2SiF6 have a Hammett acidity function (H0) of about 0 to about -3.0 (publication of the instant disclosure Fig. 6 and Table 4).  Therefore, because Kaneyoshi discloses overlapping aqueous acid solutions, one of ordinary skill in the art would expect at least overlapping H0 values, absent evidence to the contrary.  See MPEP 2144.05(I), cited above.

claims 3 and 4, Kaneyoshi discloses a process according to claim 1, wherein concentration of the source of A in the first solution is up to 10 M (para [0048]), which overlaps the instantly claimed ranges of at least 6M and at least 7.8M. See MPEP 2144.05(I), cited above.

Regarding claims 5 and 6, Kaneyoshi discloses a process according to claim 1, wherein a molar ratio of A to M is at least 8/1 (para [0046]), which overlaps the instantly claimed ranges of least 7/1 and at least 9/1.  See MPEP 2144.05(I), cited above.

Regarding claim 7, Kaneyoshi discloses a process according to claim 1, wherein the first and second solutions are combined over a period of typically 10 seconds to 1 hour (para [0049]), which overlaps the instantly claimed range of 10 seconds or less.  See MPEP 2144.05(I), cited above.

Regarding claim 8, Kaneyoshi discloses a process according to claim 1, wherein the source of A is KF (para [0047]).

Regarding claim 9, Kaneyoshi discloses a process according to claim 1, wherein the first solution is free of HF, when the solution is hexafluorosilic acid (para [0045]).

Regarding claims 12 and 14, Kaneyoshi discloses a process for preparing a Mn+4 doped phosphor of formula I  
A2[MF6]:Mn4+ 

M is Si, Ge, Sn, Ti, Zr, or a combination thereof; 
x is the absolute value of the charge of the [MFy] ion; and
y is 6 (para [0015]) which encompasses K2SiF6:Mn (para [0060]).
The process comprises gradually adding (para [0049]) a first solution comprising a source of A (para [0046]) and a second solution comprising a source of M to a reactor in the presence of a source of Mn to a reactor (para [0045]) to form a product liquor comprising the Mn+4 doped phosphor (precipitate in solution, para [0049); and 
discharging (decanting) at least a portion of the product liquor from the reactor (para [0050]).  
Kaneyoshi further discloses an acidic solution comprising H2SiF6 and HF (para [0045]) but does not expressly recite the amount of each component or wherein a ratio of a volume of a 35% H2SiF6 solution to a volume of a 48% HF solution in the second solution is at least 1:2.5  However, see MPEP 2144.05(II)(A) states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’. One of ordinary skill in the art is expected to arrive at the instantly claimed ranges via routine experimentation.
The reference is silent regarding a value of a Hammett acidity function of the first solution of at least -1.3 or at least -0.9; and a value of a Hammett acidity function of the second solution of at least -3.  However, as discussed above, Kaneyoshi teaches overlapping mixtures of aqueous solutions of H2SiF6 and HF.  Therefore, one of 

Regarding claim 13, Kaneyoshi discloses a process according to claim 12, but fails to expressly disclose wherein the product liquor is gradually discharged from the reactor while maintaining a volume thereof at less than 100 ml.  However, it is understood that a continuous process is an obvious variation of the batch process of Kaneyoshi.  See MPEP 2144.04(V)(E) which states that it is obvious to make a batch process continuous.  Gradual discharge of the product liquor, while maintaining a particular amount is in inherent step of a continuous process.  Therefore, per MPEP 2144.04(V)(E), one of ordinary skill in the art would consider the claimed continuous process to be obvious in light of the batch process of Kaneyoshi and would expect the gradual discharge of the liquor to maintain a volume that at least overlaps the instantly claimed range of less than 100 ml, absent evidence to the contrary.  

Regarding claim 15, Kaneyoshi discloses a process according to claim 12, wherein the source of A is KF (para [0047]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 2, 7-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-14 of U.S. Patent No. 9388336 B2 (hereinafter 336).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach similar methods of making similar phosphors comprising mixtures of solutions comprising HF and H2SiF6, which are expected to have overlapping Hammett acidity function, absent evidence to the contrary.  See MPEP 2144.05(I), cited above. The main difference between the claims is that the 336 claims are silent regarding discharging the product liquor.  However, it would be obvious to one of ordinary skill in the art to discharge the product liquid to remove the product for further processing such as drying or sintering as well as to facilitate continuous processing.

Claims 1, 2, 7-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. 10,815,423 B2 (hereinafter 423).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach similar methods of making similar phosphors comprising mixtures of solutions comprising HF and H2SiF6, which are expected to have overlapping Hammett acidity function, absent evidence to the contrary.  See MPEP 2144.05(I), cited above. The main difference between the claims is that the 423 claims are silent regarding .

Response to Arguments
Applicant has requested that the double patenting rejections be held in abeyance until the other rejections are resolved.
It is the examiner’s position that the claims of 336 and 719 still read on the instant claims, as discussed above in the rejections. 
Therefore, the obviousness double patenting rejection of claims 1, 2, 7-9, 11-15 as unpatentable over the claims of 336 stands. 
It is noted that 719 has issued as U.S. Patent No. 10,815,423 B2. Therefore, the rejection of claims 1-9 and 11-15 as unpatentable over the claims of 719 stands and will be rewritten to reflect the patented claims.  

Applicant's arguments filed 1/29/21, regarding Hong, have been fully considered but they are not persuasive. Applicant argues that Hong ‘does not appear to describe the specific steps of “combining a first solution of a source of A and a second solution comprising H2MF6 in the presence of a source of Mn, to form the Mn+4 doped phosphor,” as claimed. (Emphasis added)’.  However, Hong does teach combining (mixing, para [0278]) a first solution of a source of A (solution IV, para [0275]) and a second solution (solution III) comprising H2MF6 (preferred SiF6 source, para .
Applicant also argues that Hong does not teach that the first solution has a Hammett acidity function of at least -0.5.  However, Hong does teach that the HF concentration of first solution (solution IV) is 10 to 70 wt% HF, preferably at most 50 wt% HF (para [0276]).  As discussed above, aqueous solutions of 48 wt% HF, aqueous H2SiF6 acid solutions and aqueous mixtures of HF and H2SiF6 have a Hammett acidity function (H0) of about 0 to about -3.0 (publication of the instant disclosure, Fig. 6 and Table 4). It is also noted that Hammett acidity function is an inherent property of acids. HF has a Hammett acidity function of -10.2. Therefore, because Hong teaches overlapping aqueous solutions comprising overlapping amounts of HF, one of ordinary skill in the art would expect at least overlapping Hammett acidity, absent evidence to the contrary.  Applicant has not provided such evidence. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the concentration of KF and KHF2) are not recited in rejected claims 1, 2, and 5-15.  The concentration of the source of A is only cited in claims 3 and 4.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 3 and 4 were not rejected over Hong.
Applicant also argues that Hong does not teach the required Hammett value because Hong does not teach the concentration of the A source.  However, as mentioned above, the Hammett value is based on the particular acid used and the 
Therefore, the 103 rejection of claims 1, 2 and 8-15 as obvious over Hong stands.

Applicant's arguments filed 1/29/21, regarding Kaneyoshi, have been fully considered but they are not persuasive. Applicant argues that Kaneyoshi does not teach the instantly claimed Hammett acidity because the 48 wt% HF solution also contains silicon dioxide and points to Fig. 6 of the instant disclosure as evidence.  However, as discussed above, Fig. 6 is limited to KF and KHF and does not speak to silicon dioxide concentrations. Also as discussed above, Fig. 6 of the instant disclosure shows that for every KF concentration the Hammett Acidity is 0 to -3.00, which is the instantly claimed range as set forth in instant claim 1.  Kaneyoshi expressly recites an alkali fluoride, AF, where A is Na and/or K (para [0029]), thereby teaching KF.  Kaneyoshi teaches .
Applicant applies the same Hammett acidity argument from above to claim 12.  The examiners’ response from above also applies to claim 12.  Kaneyoshi teaches overlapping aqueous HF solutions comprising KF. The instant disclosure suggests that while different amounts of KF may change Hammett acidity, the  Hammett acidity is 0 to -3.00, for every listed KF amount.  Therefore, one of ordinary skill in the art would expect the overlapping Kaneyoshi solution, comprising KF that forms a phosphor having an identical formula, to have at least an overlapping Hammett acidity, absent evidence to the contrary.  Applicant has not provided such evidence.
Therefore, the 103 rejection of claims 1-9 and 11-15 as obvious over Kaneyoshi stands.

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L. E./
Examiner, Art Unit 1734

/Matthew E. Hoban/Primary Examiner, Art Unit 1734